Citation Nr: 1143681	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  05-26 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Meniere's disease, to include as secondary to service-connected tinnitus. 

2.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected tinnitus.

3.  Entitlement to an increased rating for residuals of a bilateral inguinal hernia repair, to include surgical scars, currently rated as noncompensably disabling.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana.  

The Veteran was afforded a video hearing in February 2006 before a Veterans Law Judge who has since retired from the Board.  In July 2011 the Veteran had a hearing in person before the undersigned.  A copy of both hearing transcripts has been added to the record.

In July 2007, the Board denied the Veteran's increased rating claims for PTSD and for bilateral inguinal hernia repair.  The Board also remanded the Veteran's request to reopen a previously denied service connection claim for Meier's disease, to include as secondary to service-connected tinnitus, and his claim of entitlement to a TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Veteran timely appealed the Board's July 2007 decision to the United States Court of Appeals for Veterans Claims (Court). 

In April 2008, the Court granted a Joint Motion for Remand and vacated and remanded the Board's July 2007 decision with respect to the denial of the Veteran's increased rating claims for PTSD and for bilateral inguinal hernia repair.  The Court directed the Board to provide adequate reasons and bases for its denial of the increased rating claims.  In particular, with respect to the increased rating claim for PTSD, the Court instructed the Board to specifically address why the Veteran's symptomatology and Global Assessment of Functioning scores failed to satisfy the rating criteria for a rating in excess of 30 percent.  As for matter of an increased rating for residuals of bilateral inguinal hernia repair, the Court determined that the Board should assess and weigh the credibility of the Veteran's statements that he experiences pain in his scar region. 

The Board remanded these claims again in June 2008 and March 2011 for additional development.

The the issue of entitlement to service connection for a cardiac disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  

The matter of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1997 and July 1999 the RO denied service connection for Meniere's disease.  The Veteran was notified of the denials and did not appeal.  The evidence added to the record since July 1999, when viewed in context of the entire record, relates to an unestablished fact necessary to substantiate the claim.

2.  Meniere's disease first manifest during service.

3.  Bilateral inguinal hernia repair have been productive of nontender bilateral scars.

4.  PTSD has been productive of occupational and social impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The April 1997 and July 1999 rating decisions denying service connection for Meniere's disease are final.  New and material evidence has been received to reopen the claim to establish service connection for Meniere's disease.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Meniere's disease was incurred in active service.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for a compensable disability rating for residuals of bilateral inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 7338 (2011).

4.  PTSD is 50 percent disabling.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

For an increased-compensation claim, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board acknowledges that, in the present case, complete notice may not have been issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in March 2004, December 2004 and July 2007 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated with the issuance of a supplemental statement of the case in June 2011.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of VA treatment and records from the Social Security Administration.  Furthermore, the Veteran was afforded numerous VA examinations including those of April 2011 during which examiners were provided the Veteran's claims file for review, took down the Veteran's history, conducted diagnostic testing, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions based on their examinations that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examinations of the appellant are found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above the Veteran's statements in support of the claim are also of record, including testimony provided at a July 2011 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

With regard to the Veteran's claims relating to service connection for Meniere's disease, the Board is granting, in full, the benefits sought on appeal.  Accordingly, because the benefits sought are granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Application to Reopen

Service connection for a Meniere's was previously addressed and denied in an April 1997 rating decision.  The appellant was informed of the decision and of his right to appeal.  Specifically, the rating decision informed the Veteran that entitlement had been denied due to a lack of evidence showing in-service onset of the disease and a lack of evidence showing a nexus to service or a service-connected disease or injury.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.  

In this case, following the issuance of the April 1997 rating decision denying service connection, the Veteran did not submit a timely notice of disagreement and the decision is final.  Service connection was denied again in July 1999, the appellant was again informed of the decision and of his right to appeal, and did not submit a timely notice of disagreement; the decision is final.

Pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Before proceeding, the Board observes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the forgoing discussion, ASA units appear to the right and in parentheses, while ISO-ANSI units appeal to the left.

The evidence available at the time of the April 1997 denial showed that on enlistment examination in August 1967, the Veteran endorsed a history of dizziness, ear trouble, and running ears.  Examination showed his ears were normal.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15(0)
15(5)
25(15)
25(15)
25(20)
40(30)
LEFT
10(-5)
0(-10)
10(0)
0(-10)
5(0)
10(0)

In January 1969, the Veteran reported a history of ear trouble, but denied dizziness or fainting spells.

In April 1969, the Veteran had reported a bad headache with pain in one ear, and the opinion was of otitis externa in the right ear.  In August 1969, he had nausea, dizziness and vomiting in the morning and nearly lost consciousness.  The impression was that the symptoms were viral in nature.

In February 1972, the Veteran presented with ringing in the left ear and occasionally in the right ear as well.  There were headaches and dizziness and one episode of blacking out.  On evaluation he had mild otitis externa in the right ear 

On examination in March 1972, his ears were normal.  The Veteran endorsed a history of dizziness or fainting spells and ear trouble.  Audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
X
5
LEFT
-0
-5
-5
X
0

In January 1974, the Veteran stated that he had occasional ear trouble, and endorsed histories of dizziness or fainting spells.  A narrative statement entered by either a doctor or nurse indicated that the Veteran had "blacking out spells" once a month from November 1969 until November 1971.  Based on the descriptions of such episodes, it was opined that they were likely tension or psychogenic in origin or possibly of an inner-ear etiology, but not cerebral or cardiovascular.  Electroencephalogram was normal as was an ear, nose and throat consultation.  Finally, the examiner noted that there had been no recurrence.  Examination indicated normal ears and the Veteran denied fainting dizziness, while audiological evaluation showed pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
30
20
20
20
30
30
LEFT
20
10
20
10
30
50

Examination in October 1975 indicated that ears were normal, and the Veteran denied unconsciousness, syncope, tinnitus, vertigo, ear disease, and motion sickness.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
50
45
35
30
30
65
LEFT
35
40
55
75
80
80

Separation examination in May 1977 indicated normal ears and audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
X
20
LEFT
15
10
10
X
25

That post-service evidence of record at the time of the April 1997 rating decision included a February 1981 audiological evaluation with, pure tone thresholds, in decibels, as follows:


HERTZ

125
250
500
1000
2000
4000
8000
RIGHT
0
0
5
15
40
40
50
LEFT
35
35
35
30
20
40
55

The Veteran received VA outpatient treatment in July 1993, approximately 16 years after service, for complaints of dizziness and instability accompanied by nausea and a "sound" in his ears.  The impressions included Meniere's disease or a Meniere's disease-like syndrome.  

On VA outpatient treatment in January 1994, the Veteran's complaints included vertigo and imbalance.  He reported spells of vertigo and tinnitus since 1969, although these spells had become more frequent and intense in the past few years.   He experienced light spells almost every day and more severe spells every 2 weeks.   With the severe spells, he had problems with his balance, stumbling to the right or left and falling forward.  Each episode lasted 10-15 minutes.  Physical examination showed that his cranial nerves were intact except for a bilateral hearing deficit and tenderness in the right mastoid or periauricular lymph node.  The assessment included rule-out Meniere's disease.

Following VA outpatient treatment in February 1994, the impression was of Meniere's disease.  On VA outpatient treatment in October 1996, the VA examiner noted that the Veteran had intermittent bilateral hearing loss associated with tinnitus, fullness, and vertigo that was "very suggestive of Meniere's type syndrome."  The Veteran also experienced "sound intolerance and recruitment problems that go along with the inner ear disease."  Physical examination showed normal tympanic membranes and ear canals, a good nasal area, and a clear throat.  The impression was chronic Meniere's disease.  In a February 1997 addendum to this examination report, the VA examiner stated that the Veteran's Meniere's disease was not related to or caused by service-connected tinnitus.

In sum, the evidence at the time of the most recent final denial showed in-service evidence of tinnitus, dizziness and fluctuating hearing acuity, but no diagnosis of Meniere's disease.  In addition there was post-service evidence of Meniere's disease, and a competent opinion that Meniere's disease was not related to or caused by service-connected tinnitus.

In March 2004 the Veteran applied to reopen his claim of entitlement to service connection for Meniere's disease.  Since the time of the prior final denial in 1997, evidence added to the record includes ear, nose and throat outpatient treatment in December 1998, which noted that the Veteran had classic Meniere's disease that was being controlled with medication.  He recently had experienced an acute flare up but was doing better.  The ear, nose and throat examination was essentially normal with no infection and much healthier mucous membrane surfaces since he had quit smoking. 

On VA outpatient treatment in December 2000, objective examination showed clear tympanic membranes.  The assessment included Meniere's disease by history.  

In April 2001 the Veteran complained of severe episodes of Ménière's disease every eight to ten days, and more minor episodes every three or four days.  The VA examiner stated that the Veteran's Meniere's disease was fairly stable with the use of medication.  The Veteran's nose, mouth, and throat were all benign.  Physical examination showed benign nasal mucosa and the impressions included Meniere's disease.

On VA outpatient treatment in July 2001, the Veteran stated that his Meniere's disease was no worse, and possibly slightly better, on medication.  The assessment was unchanged. 

In July 2004, speech discrimination testing tended to rule out an acoustic neuroma.  Rather, symptoms were suggestive of Meniere's disease.  

In September 2004 a surgical ear, nose and throat consultation indicated that the Veteran had a diagnosis of chronic Meniere's disease that had onset during service in the 1970s.  Flare ups of vertigo with increased tinnitus occurred once to twice a week.  The ears were clinically normal.

In October 2004, the Veteran had mild to profound bilateral sensorineural hearing loss.  He reported constant bilateral aggravating tinnitus since 1974, Meniere's disease, ear pressure, and dizziness occurring daily between a couple of seconds to an hour at a time.  These episodes had become worse progressively since 1972.

On VA outpatient treatment in January 2005, the Veteran complained of dizzy episodes associated with tingling.  Objective examination showed benign ear canals and ear drums and benign nasal mucosa.  The assessment included Meniere's disease.

In March 2007, the Veteran reported several syncopal spells over the preceding two months, with the most recent episode having been two weeks prior.  Periods of unconsciousness were sometimes associated with nausea, lightheadedness, and diaphoresis.

On VA examination in May 2009, the examiner began by reporting the Veteran's full history relating to symptoms of Meniere's disease.  He stated that a diagnosis of Meniere's disease is based on history combined with objective documentation of fluctuating hearing loss by audiogram.  On reviewing the service records, he concluded that in-service audiograms did not demonstrate the diagnostic pattern of low frequency unilateral hearing loss and then recovery of such hearing loss that was needed for a diagnosis of Meniere's disease.  He said the only audiogram fitting the criteria of Meniere's disease, was from February 1981.  In his opinion, symptoms of Meniere's disease onset not during service, but rather in the late 1980s and with the single audiogram from 1981.

In June 2009 the Veteran was seen by a private audiologist on behalf of VA.  He reviewed the claims file and conducted an audiological evaluation which showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
70
80
85
LEFT
60
60
60
70
90

He concluded that both ears had severe sensorineural hearing loss; moderately severe in the low frequencies and severe in the high frequencies.  The examiner's review of the Veteran's in-service audiograms led to the conclusion that his hearing loss was less likely than not due to in-service acoustic trauma, but also such audiograms supported the possibility that he had Meniere's disease while in service.  Furthermore, the fluctuations in hearing and reports of dizziness while in service indicate that he "most likely had Meniere's while in service."  In an August 2009 addendum opinion, the examiner clarified that while Meniere's disease began during service, the cause of the disease was not related to service.

In April 2011, VA examination reflected that the Veteran underwent an audiological VA examination, however the examination was relevant to Meniere's disease only insofar as it indicated that the Veteran had a history of Meniere's disease with dizziness and imbalance.

In total, the evidence added to the record since the prior final denial includes the Veteran's application to reopen and statements in support of his claim, competent diagnoses of Meniere's disease after service, an opinion stating that Meniere's disease did not manifest during service, and an opinion stating that Meniere's disease first began during service.

The Board notes that the June 2009 opinion indicating an in-service onset of Meniere's disease relates to a previously unestablished fact necessary for the Veteran to prevail on his claim.  Accordingly it constitutes new and material evidence and the application to reopen the claim is granted.

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's in-service and post-service records are detailed above.  Generally, in-service records show fluctuating levels of hearing, as well as complaints of dizziness, unconsciousness, and tinnitus.  His separation examination, however, indicated that the ears were normal and that his complaints had resolved.  This does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In considering the lay and medical history as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Hear, hearing acuity, dizziness, tinnitus and unconsciousness are capable lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Board notes some inconsistencies in the Veteran's in-service records regarding complaints of dizziness and hearing loss.  Nonetheless, the Veteran has been essentially consistent in his reports since service and the Board finds him to be credible in his testimony.

The Board has been presented with competing competent evidence regarding the etiology of Meniere's disease.  In considering the evidence, it is noted that the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Of particular conflict are the May 2009 and June 2009 opinions.  The Board has reviewed such opinions and finds that the June 2009 opinion indicating an in-service onset of Meniere's disease to be more probative for the reasons discussed.  The May 2009 examiner concluded that that in-service audiograms did not demonstrate the diagnostic pattern of low frequency unilateral hearing loss and then recovery of such hearing loss that needed for a diagnosis of Meniere's disease, and that Meniere's disease onset in the late 1980s.  The examiner contradicted himself, however, by noting that the February 1981 audiogram did indeed fit the criteria for Meniere's disease.  Furthermore, the examiner did not address the fact that in-service audiograms seem to have fluctuated substantially, nor did he address an alternative cause of the Veteran's in-service symptoms including hearing loss, dizziness, and tinnitus. 

In contrast, the June 2009 examiner concluded that in-service fluctuations, when viewed in the context of the Veteran's other complaints, were consistent with the onset of Meniere's disease.  Furthermore, in an August 2009 addendum written after reviewing the May 2009 examination, he questioned that examiner's conclusion that Meniere's disease was not present during service noting that if not Meniere's "[w]e are still left with the puzzle of a fluctuating hearing loss" during service.

The Board is aware that the June 2009 examiner also concluded, in an August 2009 addendum, that the cause of Meniere's was not related to service.  While the Board has considered this statement, whether the cause of a disease was related to service is not dispositive when considering entitlement to service connection where a chronic disease first manifest during service.

In sum, the more probative evidence establishes that the Veteran's Meniere's disease first developed during service.  Accordingly, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Ratings on Appeal

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as explained in greater detail below, the disabilities at issue have not significantly changed and uniform evaluations is warranted.

Bilateral Inguinal Hernia

In the November 2004 rating decision on appeal, the Veteran's noncompensable evaluation for residuals of bilateral inguinal hernia repair was continued.  The Veteran's disability is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7338 (2011).  Under this Code, the current zero percent evaluation is available for a small, reducible hernia, a hernia without true hernia protrusion, or a remediable hernia that was not operable.  The minimum compensable rating of 10 percent disabling is available for a postoperative recurrent hernia that is readily reducible and well supported by a truss or belt.  The next higher rating of 30 percent disabling is available for a small postoperative recurrent hernia or an un-operated irremediable hernia that is not well supported by a truss or not readily reducible.  The maximum rating of 60 percent disabling is available for a large postoperative recurrent hernia that is not well supported under ordinary condition and not readily reducible or when considered inoperable.  A Note to DC 7338 states that a minimum compensable rating of 10 percent disabling is available for bilateral involvement provided the second hernia is compensable.  The Note explains that this means that the more severely disabling hernia is to be evaluated and a 10 percent disability rating only is to be added for the second hernia if it is compensable.  See 38 C.F.R. § 4.114, DC 7338 (2011). 

In December 2004, the Veteran asserted that he experienced constant pain from his service-connected bilateral inguinal hernia repair, and stated that he had "retained staples that are a problem."

The Veteran underwent a VA digestive examination in October 2005 to evaluate his status-post bilateral inguinal hernia repair.  At that time, he complained that he experienced bilateral inguinal hernia pain that varied depending on his activity and also complained of groin pain with lifting.  He had received bilateral inguinal hernia repair while on active service in 1974 and had no surgical revisions since that time.  He attributed his lifting limits to a bad back.  His groin pain was moderate on activity.  He also experienced hip pain and could not sleep on his left hip.  Physical examination showed a pale colored well healed scar in the left lower quadrant of his abdomen with a flat surface and a thin linear line that measured 5 centimeters and a pale colored well healed scar in the right lower quadrant with a flat surface and a thin linear line that measured 9 centimeters.  The VA examiner stated that the Veteran's inguinal areas appeared well healed and his bilateral scars were movable without grimace.

The Veteran testified at his videoconference Board hearing in February 2006 that he had painful and tender scars at the area of his bilateral inguinal hernia repair.

On VA examination in June 2009 the Veteran described inguinal soreness, greater on the right than the left.  He stated that soreness occurred five to six times a week, and he had flare ups two to three times a month during which he had right inguinal pain which he rated as ten out of ten and lasting for five minutes.  The examiner described the Veteran's statements to be somewhat vague when questioned about flare-ups and what causes such flare-ups.  Physical examination revealed a pale-colored, well-healed, flat, thin, and barely visible scars, measuring 7 centimeters by 1-2 millimeters on the left, and 7 centimeters by 1-2 millimeters on the right.  Neither scar was painful, nor was there grimace on palpation or skin breakdown.  The scars were superficial, without underlying soft tissue damage and no adherence to underlying tissue.  The scars caused no limitations of motion or other limitations of function.  There was no inflammation, edema, or keloid formation, no disfigurement and the surface of both scars was neither elevated nor depressed.

Inguinal examination revealed no palpable herniating masses on the left or right, no inguinal bulging, no groin enlargements, and no changes on increase in abdominal pressure such as bearing down.  There was no clinical evidence of hernias on either side, and no recurrence of hernias following surgery.

VA examination in April 2011 revealed no residuals or recurrence of the Veteran's in-service hernias, and no current symptoms.  A June 2011 examination also indicated that the Veteran had no residuals or limitations associated with bilateral hernia repairs.  He did have bilateral, very faint, inguinal hernia surgical scars; both scars measured 5 inches by .125 centimeters.

During his hearing before the undersigned in July 2011, the Veteran endorsed irritation, sometimes painful, in the area of his hernia repairs.  The Veteran attributed the pain and tenderness to the mesh used in the surgical repair. 

After a careful review of the evidence above, the Board finds the residuals of a bilateral inguinal hernia repair are not compensably disabling.  As previously indicated, the current noncompensable evaluation contemplates a small, reducible hernia, a hernia without true hernia protrusion, or a remediable hernia that was not operable.  The minimum compensable rating of 10 percent disabling is available for a postoperative recurrent hernia that is readily reducible and well supported by a truss or belt.  38 C.F.R. § 4.114, DC 7338 (2011).

Here, the competent assessment of examiners has been that there are essentially no residuals of the Veteran's repaired bilateral hernias.  Outside of the Veteran's subjective complaints of pain, and the presence of two faint asymptomatic scars, there is no evidence of either hernia and the records reveals that there has been no reoccurrence since their repair.

The Veteran has stated on VA examination, in testimony before members of the Board, and in his 2004 notice of disagreement that he has pain at the site of the surgical repairs.  The Board notes, however, the Veteran has been extremely inconsistent in endorsing such pain.  In December 2004 he described the pain as constant, yet on examination in October 2005 his bilateral inguinal hernia scars were well-healed and movable without grimace or pain.  In June 2009 he said that soreness occurred five to six times a week, with flare ups two to three times a month and lasting for five minutes.  Finally during his hearing before the undersigned he said the site of the hernias was merely sometimes painful.  These more recent endorsements are a far cry from the "constant" pain that he endorsed in his notice of disagreement.  Give the observed lack of objective signs of pain such as grimacing on palpation, the Board finds the Veteran's statements endorsing ongoing pain, be it constant or fleeting, to be not credible and of no probative value in assessing the Veteran's symptomatology.

As there is no evidence of recurrent right or left inguinal hernias, either reducible or well supported by a truss or belt, a compensable rating is not warranted.  See 38 C.F.R. § 4.71a, DC 7338 (2011).

The Board has further considered whether a separate disability rating is warranted based on his surgical scaring from bilateral inguinal hernia repairs.  However, the Board finds that one or more separate evaluations are not warranted.  There are various Diagnostic Codes addressing scars in the Schedule.  Diagnostic Code 7801 provides a 10 percent rating for a deep scar (or one that causes limitation of motion) when it involves an area or areas exceeding 6 square inches(sq. in.) or 39 square centimeters (sq. cm.); a 20 percent disability rating is warranted for when it involves an area or areas exceeding 12 sq. in. (77 sq.cm.); a 30 percent disability rating is warranted when it involves an area or areas exceeding 72 sq. in. (465 sq.cm.); and a 40 percent rating is warranted when it involves an area or areas exceeding 144 sq. in. (929 sq. cm.).  38 C.F.R. § 4.118.  Diagnostic Code 7802 provides a 10 percent rating for a scar (not on the head, face, or neck) that is superficial and does not cause limitation of motion if the scar has an area of 144 sq. in. (929 sq. cm.) or greater.  38 C.F.R. § 4.118.  Diagnostic Code 7803 provides a 10 percent rating for a superficial, unstable scar (one where there is frequent loss of covering of skin over the scar).  38 C.F.R. § 4.118.  Diagnostic Code 7804 provides a 10 percent rating a superficial scar (not associated with underlying soft tissue damage), that is painful on examination.

In this case, the appellant has not claimed any functional or other impairment resulting from the surgical scars relating to his hernia repair.  The record shows two scars are present and are at most 10 centimeters by 2 millimeters in size.  The scars caused no limitations of motion or other limitations of function.  The scars have no inflammation, edema, no disfigurement and the surface of both scars is neither elevated nor depressed.  There is no evidence of functional limitation, instability, inflexibility, ulceration, drainage, discharge, adherence, tissue loss, keloid formation, skin breakdown, or abnormal texture.

Having reviewed the evidence, the Board finds that a separate compensable rating for either scar is not warranted.  The surgical scars are not tender or painful, deep or unstable, or 144 sq. in. or greater in area, and produces no limitation of function. Again, there is no doubt to resolve.  To the extent that the Veteran has complained of symptomatology at the site of his scars, the Board has found such testimony to be not credible as discussed above.

Based on the foregoing, the Board concludes that the Veteran's residuals of bilateral inguinal hernia repair have been noncompensably disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Posttraumatic Stress Disorder

In the November 2004 rating decision on appeal, the Veteran's 30 percent evaluation for PTSD was continued.  PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, the current 30 percent evaluation requires evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411 (2011).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Veteran's Global Assessment of Functioning (GAF) scores as one component of his overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The scale may be relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores of 60 to 51 represent moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Where GAF scores are between 50 and 41, this represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155 (West 2002); see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2011).  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

On VA psychiatric examination in October 2004, the Veteran complained of nightmares that occurred two or three times a month, frequent night sweats, an exaggerated startle response, and hypervigilance.  The VA examiner reviewed the Veteran's medical records.  After service separation, the Veteran reported attending welding school and working in construction until being injured on the job.  He was injured on a subsequent job at a concrete plant after a bout of vertigo.  He then worked as a Wal-Mart janitor and hurt himself on this job.  He obtained another job with an x-ray company working on processors and was hurt on this job after suffering a neck injury.  He was currently working 6 nights a week for a security company as a security guard.  He had been married for 38 years and had a good relationship with his wife and his three grown children.  Mental status examination of the Veteran was essentially unremarkable with good eye contact, a normal voice, a fairly full affect, a "down" mood indicating some elements of depression, no impairment of concentration, a functionally intact memory, logical thoughts, no indication of a thought disorder, and psychomotor activity within normal limits.  The VA examiner stated that the Veteran had a lengthy work history which was interrupted by physical rather than psychological difficulties.  The Veteran's GAF score was 60.

On VA outpatient treatment in March 2005, the Veteran complained of general irritability, social avoidance, an inability to maintain sleep, anhedonia, apathy, nightmares on occasion, flashbacks, and an exaggerated startle response. Although the Veteran denied any active suicidal ideation, he stated that he wanted "to go to the top of a mountain and sit there until he no longer exists."  The Veteran denied any homicidal ideation, hallucinations, or delusions.  He reported that had placed a gun to his own head in 1988 but had no other suicide attempts.  He reported having had approximately 24 jobs "over the years" and quitting jobs repeatedly because of conflicts with co-workers . He was currently working part-time as a night watchman for a security company.  Mental status examination of the Veteran showed psychomotor retardation, slow speech, a flat affect, a depressed mood, normal thought processes, no unusual thought content, no suicidal or homicidal ideation, limited insight, impulsive judgment, and impaired recent memory.  The Veteran's GAF score was 55. 

On VA outpatient mental health treatment in May 2005, the Veteran complained that he was under continual stress at home because his teenage grandson was living with him and his wife.  He also complained of increased irritability and his flashbacks to Vietnam had returned, disturbing his sleep with frequent waking and nightmares that occurred twice a week.  He was unhappy in his current job as a security officer.  He reported that job dissatisfaction had been a long-term problem and he had held 15-20 jobs since separation from service.  He claimed only two good jobs during his career with six years being the longest period that he ever worked for an employer.  He admitted that he could not do the work that he had done in the past due to his current physical limitations.  Mental status examination of the Veteran showed an irritable mood, a flat affect, no suicidal or homicidal ideation, hallucinations, or delusions, slowed verbal and motor responses, organized and pessimistic thoughts, fair insight, and limited judgment. 

On VA outpatient treatment in June 2005, the Veteran complained of chronic feelings of depression with periods of worsening depression and constant problems with anxiety.  He denied any history of suicide attempts.  On mental status examination he was alert with normal speech, a blunted affect, a dysphoric mood, no hallucinations, normal thought processes, no unusual thought content, and no suicidal or homicidal ideation.  Significant medical problems contributed to his constant problems with depression.  The Veteran's GAF score was 55.

The Veteran stated that he was doing "okay" on medication during VA outpatient treatment in July 2005.  His sleep had improved and his mood had improved slightly.  However, he had experienced significant stress due to a flashback to Vietnam service.  Psychomotor agitation/retardation, a depressed mood, normal thoughts, dysphoria, and good insight were noted. 

On VA psychiatric examination in September 2005, the Veteran complained of significant symptoms of depression, which he attributed to his inability to maintain employment and changes in his lifestyle due to his physical problems.  He had little energy or motivation to engage in activities.  He also reported suicidal ideation but denied having any plan or intent.  The Veteran was not currently employed and had last worked in May 2005 as a security guard.  His position was terminated when his company lost its contract.  He had been hospitalized for treatment of "physical problems" several times since losing his job and had been unable to return to work due to his physical problems.  He had been married for 39 years and his persistent mood problems had affected his wife's mood and put stress on their marriage.  He had friends but rarely saw them and did not socialize. He reported occasional nightmares, frequent night sweats, and intrusive thoughts of his Vietnam service.  Mental status examination of the veteran showed good eye contact, a normal voice, a blunted affect, a dysphoric mood, no impairment of concentration, psychomotor activity within normal limits, a functionally intact memory, logical thoughts, and no indications of a thought disorder.  The Veteran's GAF score was 60 when only his PTSD was considered.  The VA examiner stated that the Veteran's lengthy work history had ended because of non-psychiatric reasons.  The Veteran attributed most of his current work limitations to his ongoing physical rather than psychological problems.
 
The Veteran testified at his videoconference Board hearing in February 2006 that he experienced panic attacks frequently and had thoughts of suicide and flashbacks. 

Following the February 2006 Board hearing, the Veteran provided records of VA outpatient mental health treatment in February 2006, during which the Veteran reported some thoughts of suicide but also stated that he had not attempted suicide in a long time.  He denied acute suicidal ideation or a plan to commit suicide.  Mental status examination of the Veteran showed unremarkable psychomotor activity, an appropriate affect, normal thoughts and speech, dysphoric thought content, full orientation, and good insight.  The VA examiner observed that the Veteran was not a risk to himself or others, and had a history of depression and was now noticing worsening dysphoria possibly related to adjustments in his medication. The Veteran's GAF score was 55.

On psychological assessment in May 2007 the Veteran slept a few hours nightly, but pain and anxiety keep him awake.  He was more depressed and less motivated over the preceding month, and reported feeling more anxious.  He endorsed irritability and withdrawal.   The Veteran's attitude was reserved and defensive at first, but he became less so as the assessment continued.  Thoughts were coherent and speech was unpressured.  Thought content was reality-based and focused on his health-related problems.  He was oriented to person, place and time, insight was average, and his GAF was assessed as between 55 and 58.

A treatment note from February 2009 indicated that the Veteran endorsed passive suicidal ideation, without a specific plan or intent.  He did not have poor impulse control, poor reality testing, or psychosis, but did have signs of depression.  The Veteran presented as casually dressed, cooperative, oriented, and with intermittent eye contact.  Speech was clear, direct, and of normal pace and tone.  Affect was mostly glum, but with some smiles and laughter.  Thoughts were linear and without delusional content.  The Veteran's GAF score was 58.

On VA examination in June 2009, the Veteran was polite, courteous, and friendly.  He presented well socially, with no unusual behaviors or mannerisms, and the examiner opined that his reports of his symptomatology were credible.  The Veteran stated that he had few friends, and would lose friends after making them due to his irritability.  He said that he had jointed the VFW in order to make friends, and that he is comfortable there only with people who do not discuss "war stories."  Past sleep problems had become better with the use of a CPAP machine - he nonetheless had nightmares about once a month and an increased startle response when exposed to loud noises.   The Veteran was hypervigilant and had difficulty in crowds.  He also had intrusive thoughts that were triggered by seeing or hearing helicopters.

The Veteran had good eye contact.  Affect was full ranging and appropriate.  Underlying mood was described as dysphoric and anxious.  He had no impairment of concentration or attention span, and psychomotor activity was within normal limits.  His memory was fully functional and intact; thinking was logical and goal-oriented; and there were no indications of a thought disorder.  The GAF score was assessed as between 60 and 55.  The examiner stated that there had been no significant change in the Veteran's mental health status since his last VA examination.

During his April 2011 VA examination, the Veteran had good eye contact and his voice was of normal tone and pace.  Affect was full ranging and appropriate.  Underlying mood was mildly dysphoric, anxious and irritable per his self-report.  He tracked conversation well and without impairment of concentration or attention span.  Psychomotor activity was within normal limits, and there was no indication of a thought disorder.  The Veteran had nightmares, night sweats, exaggerated startle response, hypervigilance, intrusive thoughts, avoidance behavior, and there was occasional decrease in his occupational and social functioning.  The Veteran's PTSD symptoms were described as being of mild to moderate severity and his GAF score was 55 to 60.

After a careful review of the evidence above, the Board finds the Veteran's PTSD to be 50 percent disabling.  As previously indicated, the current 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411 (2011).

In order to warrant a 50 percent evaluation, there must be occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is awarded on occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Here, the Veteran has been shown to have some occupational and social impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Such symptoms are consistent with a 50 percent rating.  The Board does not find, however, that a rating in excess of  percent is appropriate here.  Specifically, the Veteran does not exhibit symptoms such as impaired judgment, thinking, obsessional rituals, intermittently illogical, obscure, or irrelevant speech; near- continuous panic, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.

Particularly informative of the Veteran's level of disability are GAF scores throughout the record ranging from 50 to 60, indicating symptoms ranging from moderate to severe.  When viewed in the context of the Veteran's reported symptomatology, the Board finds that his overall disability picture is most consistent with the criteria of a 50 percent rating under DC 9411.

In sum, the Board concludes that the Veteran's PTSD has been 50 percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of extraschedular ratings is not warranted, as the schedular evaluations assigned adequately contemplate the claimant's levels of disability and symptomatology.


ORDER

The application to reopen a claim of service connection for Meniere's disease is granted.

Service connection for Meniere's disease is granted.

A compensable evaluation for residuals of bilateral inguinal hernia repair is denied.

An evaluation of 50 percent for PTSD is granted subject to the controlling regulations applicable to payment of monetary benefit.


REMAND

Total Disability Based on Individual Unemployability

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b) (2011).

Pursuant the Board's determination regarding the Veteran's evaluation for PTSD, service-connection has been established for PTSD, rated as 50 percent disabling; bilateral hearing loss disability, rated as 30 percent disabling; tinnitus rated as 10 percent disabling; and bilateral inguinal hernia repair, rated as noncompensably disabling.  Using the method prescribed by 38 C.F.R. § 4.25, the Veteran's combined disability evaluation has been 70 percent, including a single 50 percent rating, throughout the period on appeal.

While the Veteran meets the threshold of eligibility for TDIU under 38 C.F.R. § 4.16, the Board cannot fully adjudicate the claim without additional development.  The Veteran applied for TDIU in March 2004 and in letter sent to him that month, VA requested that he complete and return a copy of VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits.  In an informal hearing presentation of January 2011, the Veteran's representative indicated, however, that the Veteran had last worked in May 2005.  As this suggests that the Veteran had employment during the period on appeal, in order to properly address the Veteran's claim VA must acquire an updated VA Form 21-4192.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be contacted and asked to provide VA with accurately completed VA Form 21-4192.  If the Veteran does not respond with the needed information, he should be informed that his claim may be denied.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


